DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-15 are pending.
Claim(s) 1-15 are rejected.
Response to Amendment
This Office Action is responsive to the amendment filed on 12/21/2021.
Claims 1, 6, 11, 14-15 are amended. Accordingly, the amended claims are being fully considered by the examiner.
In response to amendments to the specification paragraphs [0003] and [0004], all the objections to the specification as set forth in the previous office action have been withdrawn.
In response to applicant’s amendments, some of the 35 USC § 112(b) rejections of the claims as set forth in the previous office action have been withdrawn; however, some of the 35 USC § 112(b) rejections as set forth in the previous office action are maintained, and based on the amendments to the claims, new 35 USC § 112(b) rejections have been introduced as described in the current office action.
This action is MADE FINAL. Please see response to arguments section for further details.


Claim Rejections - 35 USC § 112
35 U.S.C. 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Insufficient antecedent basis:
Claim 1:
	Claim 1 recites the limitation “(a) shifting a control point from an aggregate base point to a center tip of an aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity,”
	There is insufficient antecedent basis for the limitation “an aggregate base point” and “an aggregate tool” in the claim.
	For the examination purpose the above described limitation is construed as “(a) shifting a control point from  a base point of the aggregate tool to a center tip of  the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity,”
	Appropriate correction is required.

Claim 1:
	Claim 1 recites the limitation “(d) implementing an activity on the CNC machine using the shifted control point and C-axis rotation of the aggregate tool.”

	For the examination purpose the above described limitation is construed as “(d) implementing an activity on the CNC machine using the shifted control point and the C-axis rotation of the aggregate tool.”
	Appropriate correction is required.

Claim 2:
	Claim 2 recites the limitation “activating the TWP comprises using a special machine control code.”
	There is insufficient antecedent basis for the limitation “activating” in the claim.
	For the examination purpose the above described limitation is construed as “the activating the TWP comprises using a special machine control code.”
	Appropriate correction is required.

Claim 4:
	Claim 4 recites the limitation “shifting the control point to the tip of the aggregate tool using a tool length compensation comprises”
	There is insufficient antecedent basis for the limitation “shifting” and “a tool length compensation” in the claim.
	For the examination purpose the above described limitation is construed as “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises”


Claim 6:
	Claim 6 recites the limitation “(i) shift a control point from an aggregate base point to a center tip of an aggregate tool, thereby enabling C-axis rotation of the aggregate tool during an aggregate tool activity,” 
	There is insufficient antecedent basis for the limitation “an aggregate base point,” “an aggregate tool,” and “an aggregate tool activity” in the claim.
	For the examination purpose the above described limitation is construed as “(i) shift a control point from  a base point of the aggregate tool to a center tip of  the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during  a first activity of the aggregate tool ,”
	Appropriate correction is required.

Claim 6:
	Claim 6 recites the limitation “(ii) implementing an activity on the CNC machine using the shifted control point and C-axis rotation of the aggregate tool.”
	There is insufficient antecedent basis for the limitation “C-axis rotation” in the claim.
	For the examination purpose the above described limitation is construed as “(ii) implementing an activity on the CNC machine using the shifted control point and the C-axis rotation of the aggregate tool”
	Appropriate correction is required.
Claim 7:
	Claim 7 recites the limitation “activating the TWP comprises using a special machine control code.”
	There is insufficient antecedent basis for the limitation “activating” in the claim.
	For the examination purpose the above described limitation is construed as “the activating the TWP comprises using a special machine control code.”
	Appropriate correction is required.

Claim 9:
	Claim 9 recites the limitation “shifting the control point to the tip of the aggregate tool using a tool length compensation comprises”
	There is insufficient antecedent basis for the limitation “shifting” and “a tool length compensation” in the claim.
	For the examination purpose the above described limitation is construed as “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitation “(a) shift a control point from an aggregate tool base point to a center tip of an aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity,” 

	For the examination purpose the above described limitation is construed as “(a) shift a control point from  a base point of the aggregate tool to a center tip of  the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity,”
	Appropriate correction is required.

Claim 11:
	Claim 11 recites the limitation “(d) implement an activity on the CNC machine using the shifted control point and C- axis rotation of the aggregate tool”
	There is insufficient antecedent basis for the limitation “C-axis rotation” in the claim.
	For the examination purpose the above described limitation is construed as “(d) implement an activity on the CNC machine using the shifted control point and the C- axis rotation of the aggregate tool”
	Appropriate correction is required.

Claim 12:
	Claim 12 recites the limitation “activating the TWP comprises using a special machine control code.”
	There is insufficient antecedent basis for the limitation “activating” in the claim.
the activating the TWP comprises using a special machine control code.”
	Appropriate correction is required.

Claim 14:
	Claim 14 recites the limitation “shifting the control point to the tip of the aggregate tool using a tool length compensation comprises”
	There is insufficient antecedent basis for the limitation “shifting” and “a tool length compensation” in the claim.
	For the examination purpose the above described limitation is construed as “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises”
	Appropriate correction is required.

Dependent claims depending upon the rejected base (independent) claims:
Claims 2-5:
	Based on their dependencies on claim 1, claims 2-5 also include the same deficiencies as claim 1; therefore, for the same reasons as described above in claim 1, claims 2-5 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.


Claims 7-10:
	Based on their dependencies on claim 6, claims 7-10 also include the same deficiencies as claim 6; therefore, for the same reasons as described above in claim 6, claims 7-10 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claims 12-15:
	Based on their dependencies on claim 11, claims 12-15 also include the same deficiencies as claim 11; therefore, for the same reasons as described above in claim 11, claims 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, and 11 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2)  as being anticipated by Otsuki et al. (US20090140684A1) [hereinafter Otsuki].
Claim 1 (amended):
	Regarding claim 1, Otsuki discloses, “A method for programming a computer numerical control (CNC) machine for using an aggregate tool, comprising the steps of:” [See the method for programing CNC machine for using an aggregate tool (e.g.; machining head 11 with a tool, where the tool had with the tool has rotational capabilities): “FIG. 1” “five-axis machining apparatus controlled by a numerical controller” “a tool head rotary type in which a tool head 11 rotates.” (¶50)… “FIG. 17” “a compensation algorithm implemented” “[Step S1] A tool length compensation vector (Tx, Ty, Tz) is determined. [Step S2] Based on the command position Pm(Pmx, Pmy, Pmz, Pmb, Pmc), the linear axis-dependent compensation amount table, and the rotary axis-dependent compensation amount table, axis-dependent translational compensation amounts and axis-dependent rotational compensation amounts are determined” “[Step S3]” “a translational/rotational compensation amount Δ3D is calculated. [Step S4] The compensation amount Δ3D is added to the linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a machine coordinate value to which the linear axes are driven.” (¶120)];
a base point of the aggregate tool to a center tip of the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity, comprising:” [See the system moves/shifts a control point (e.g.; a point Pml(Pmx, Pmy, Pmz) where the control on the tool was supposed to be performed initially) from the base point of the tool (e.g.; from coordinate position (Xa, Ya, Za)) to a center tip of the tool (e.g.; compensating by translational/rotational compensation amount Δ3D to place the tool head at a position Pml′(Pmx′, Pmy′, Pmz′) where the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system (Xa″, Ya″, Za″) such that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position) such that the system enables rotation of tool along an C-axis during machining (e.g.; enables driving of rotary C-axes in order to move the tool end point position to the accurate position): “when the command linear axis position Pml(Pmx, Pmy, Pmz) is given, the table position is normally at a coordinate position (Xa, Ya, Za), but, due to errors, is actually at a coordinate position (Xa″, Ya″, Za″). Thus, compensation is performed using the translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) to place the tool head at a position indicated by dotted line in FIG. 11. As a result, the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system Sta″ (Xa″, Ya″, Za″). This indicates that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position” (¶60)… “The translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) thus obtained is added to the command linear axis position Pml(Pmx, Pmy, Pmz) to thereby determine a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′). The linear X-, Y- and Z-axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′), and the rotary B- and C-axes are driven to attain the command position, whereby the tool end point position can be moved to the accurate position.” (¶59)];
	“(b) activating a tilted work plane (TWP);” [See the system activates tilted work plane such that error compensation operation for the tool tip based on the tilted plane   is activated(e.g.; see the tilted work planes Sta′ (Xa′, Ya′, Za′) and Sta (Xa″, Ya″, Za″) as shown in figure 11): “a table coordinate system Sta (Xa, Ya, Za) having the origin thereof coincident with the table rotation center. As illustrated, due to a linear axis-dependent translational error and a linear axis-dependent rotational error, the table coordinate system Sta is shifted to a coordinate system Sta′ (Xa′, Ya′, Za′), which is further shifted to a coordinate system Sta (Xa″, Ya″, Za″) due to a rotary axis-dependent translational error and a rotary axis-dependent rotational error.” (¶89)];
	“(c) shifting the control point to the tip of the aggregate tool using a tool length compensation;” [See as described above the control point is shifted to the tip of the tool, where shifting/moving (e.g.; compensating) is performed using tool length compensation (e.g.; translational/rotational compensation amount Δ3D that is used for shifting the machining point to an accurate position as described above is derived using tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′)): “Based on the tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′) derived from equation (1) or (2), a translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) for use in correcting the tool end point to an accurate position” (¶58)];	“(d) implementing an activity on the CNC machine using the shifted control point and the C-axis rotation of the aggregate tool.” [See figure 7; the system implements an activity of CNC machine using the shifted control point and C-axis rotation of the tool head (e.g.; executing machining control such that controlling servo motors to control axis movements using the shifted control point as described above that is achieved by adding tool length compensation vector T(Tx, Ty, Tz) at block 2 and applying a translational/rotational compensation at block 5 and using C-axis tool head rotation at block 4c as sown in in figure 7 and as described above): “FIG. 7” “a numerical controller of this invention that controls a five-axis machining apparatus. The numerical controller” “is for handling a tool length compensation command.” “adds a tool length compensation vector T(Tx, Ty, Tz) to a command tool end point position attained by the analysis, thereby determining a linear axis machine coordinate position to which the tool length compensation vector has been added.” (¶81)… “Acceleration/deceleration processing is implemented thereon by acceleration/deceleration processing units 4 x, 4 y, 4 z, 4 b(a), and 4 c for the respective axes (X-, Y-, Z-, B- (or A-), and C-axes).” “compensation means 5 adds a translational/rotational compensation amount determined” “to the acceleration/deceleration-processed command linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′).” (¶82)… “Then, servomotors 6 x, 6 y, 6 z, 6 b(a), 6 c of the respective axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′) on the linear X-, Y- and Z-axes” (¶83)].

Claim 6 (amended):
	Regarding claim 6, Otsuki discloses, “A system for programming a computer numerical control (CNC) machine for using an aggregate tool, comprising:” [See the system for programing CNC machine for using an aggregate tool (e.g.; machining head 11 with a tool, where the tool had with the tool has rotational capabilities): “FIG. 1” “five-axis machining apparatus controlled by a numerical controller” “a tool head rotary type in which a tool head 11 rotates.” (¶50)… “FIG. 17” “a compensation algorithm implemented” “[Step S1] A tool length compensation vector (Tx, Ty, Tz) is determined. [Step S2] Based on the command position Pm(Pmx, Pmy, Pmz, Pmb, Pmc), the linear axis-dependent compensation amount table, and the rotary axis-dependent compensation amount table, axis-dependent translational compensation amounts and axis-dependent rotational compensation amounts are determined” “[Step S3]” “a translational/rotational compensation amount Δ3D is calculated. [Step S4] The compensation amount Δ3D is added to the linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a machine coordinate value to which the linear axes are driven.” (¶120)];
	“(a) one or more memory devices; and (b) one or more processing devices operatively coupled to the one or more memory devices, wherein the one or more processing devices are configured to execute computer- readable computer program code to:” [See the system includes memory and processing unit that performs “Acceleration/deceleration processing is implemented thereon by acceleration/deceleration processing units 4 x, 4 y, 4 z, 4 b(a), and 4 c for the respective axes (X-, Y-, Z-, B- (or A-), and C-axes).” (¶82)… “numerical controller of the first embodiment is for handling a tool length compensation command. In the first embodiment, a command analysis section 1 analyzes each block of a program” (¶81)… “The lattice point compensation vectors are stored in the form of a linear axis-dependent compensation amount table into a nonvolatile memory or the like, which is incorporated in the numerical controller” (¶65)].
	“(i) shift a control point from a base point of the aggregate tool to a center tip of  the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during  a first activity of the aggregate tool, the shifting comprising the steps of:” [See the system moves/shifts a control point (e.g.; a point Pml(Pmx, Pmy, Pmz) where the control on the tool was supposed to be performed initially) from the base point (e.g.; from coordinate position (Xa, Ya, Za)) to a center tip of the tool (e.g.; compensating by translational/rotational compensation amount Δ3D to place the tool head at a position Pml′(Pmx′, Pmy′, Pmz′) where the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system (Xa″, Ya″, Za″) such that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position) such that the system enables rotation of tool along an C-axis during machining “when the command linear axis position Pml(Pmx, Pmy, Pmz) is given, the table position is normally at a coordinate position (Xa, Ya, Za), but, due to errors, is actually at a coordinate position (Xa″, Ya″, Za″). Thus, compensation is performed using the translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) to place the tool head at a position indicated by dotted line in FIG. 11. As a result, the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system Sta″ (Xa″, Ya″, Za″). This indicates that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position” (¶60)… “The translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) thus obtained is added to the command linear axis position Pml(Pmx, Pmy, Pmz) to thereby determine a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′). The linear X-, Y- and Z-axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′), and the rotary B- and C-axes are driven to attain the command position, whereby the tool end point position can be moved to the accurate position.” (¶59)];
	“(A) activating a tilted work plane (TWP);” [See the system activates tilted work plane such that error compensation operation for the tool tip based on the tilted plane   is activated(e.g.; see the tilted work planes Sta′ (Xa′, Ya′, Za′) and Sta (Xa″, Ya″, Za″) as shown in figure 11): “a table coordinate system Sta (Xa, Ya, Za) having the origin thereof coincident with the table rotation center. As illustrated, due to a linear axis-dependent translational error and a linear axis-dependent rotational error, the table coordinate system Sta is shifted to a coordinate system Sta′ (Xa′, Ya′, Za′), which is further shifted to a coordinate system Sta (Xa″, Ya″, Za″) due to a rotary axis-dependent translational error and a rotary axis-dependent rotational error.” (¶89)];
	“(B) shifting the control point to the tip of the aggregate tool using a tool length compensation;” [See as described above the control point is shifted to the tip of the tool, where shifting/moving (e.g.; compensating) is performed using tool length compensation (e.g.; translational/rotational compensation amount Δ3D that is used for shifting the machining point to an accurate position as described above is derived using tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′)): “Based on the tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′) derived from equation (1) or (2), a translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) for use in correcting the tool end point to an accurate position” (¶58)];	“(ii) implementing an activity on the CNC machine using the shifted control point and the C-axis rotation of the aggregate tool.” [See figure 7; the system implements an activity of CNC machine using the shifted control point and C-axis rotation of the tool head (e.g.; executing machining control such that controlling servo motors to control axis movements using the shifted control point as described above that is achieved by adding tool length compensation vector T(Tx, Ty, Tz) at block 2 and applying a translational/rotational compensation at block 5 and using C-axis tool head rotation at block 4c as sown in in figure 7 and as described above): “FIG. 7” “a numerical controller of this invention that controls a five-axis machining apparatus. The numerical controller” “is for handling a tool length compensation command.” “adds a tool length compensation vector T(Tx, Ty, Tz) to a command tool end point position attained by the analysis, thereby determining a linear axis machine coordinate position to which the tool length compensation vector has been added.” (¶81)… “Acceleration/deceleration processing is implemented thereon by acceleration/deceleration processing units 4 x, 4 y, 4 z, 4 b(a), and 4 c for the respective axes (X-, Y-, Z-, B- (or A-), and C-axes).” “compensation means 5 adds a translational/rotational compensation amount determined” “to the acceleration/deceleration-processed command linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′).” (¶82)… “Then, servomotors 6 x, 6 y, 6 z, 6 b(a), 6 c of the respective axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′) on the linear X-, Y- and Z-axes” (¶83)].

Claim 11 (amended):
	Regarding claim 11, Otsuki discloses, “A computer numerical control (CNC) machine programmed to:” [See an aggregate (e.g.; machining head 11 with a tool, where the tool had with the tool has rotational capabilities) of a CNC machine is programmed: “FIG. 1” “five-axis machining apparatus controlled by a numerical controller” “a tool head rotary type in which a tool head 11 rotates.” (¶50)… “FIG. 17” “a compensation algorithm implemented” “[Step S1] A tool length compensation vector (Tx, Ty, Tz) is determined. [Step S2] Based on the command position Pm(Pmx, Pmy, Pmz, Pmb, Pmc), the linear axis-dependent compensation amount table, and the rotary axis-dependent compensation amount table, axis-dependent translational compensation amounts and axis-dependent rotational compensation amounts are determined” “[Step S3]” “a translational/rotational compensation amount Δ3D is calculated. [Step S4] The compensation amount Δ3D is added to the linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a machine coordinate value to which the linear axes are driven.” (¶120)];
	“(a) shift a control point from a base point of the aggregate tool to a center tip of  the aggregate tool, thereby enabling C-axis rotation of the aggregate tool during a machine activity, comprising” [See the system moves/shifts a control point (e.g.; a point Pml(Pmx, Pmy, Pmz) where the control on the tool was supposed to be performed initially) from the base point (e.g.; from coordinate position (Xa, Ya, Za)) to a center tip of the tool (e.g.; compensating by translational/rotational compensation amount Δ3D to place the tool head at a position Pml′(Pmx′, Pmy′, Pmz′) where the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system (Xa″, Ya″, Za″) such that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position) such that the system enables rotation of tool along an C-axis during machining (e.g.; enables driving of rotary C-axes in order to move the tool end point position to the accurate position): “when the command linear axis position Pml(Pmx, Pmy, Pmz) is given, the table position is normally at a coordinate position (Xa, Ya, Za), but, due to errors, is actually at a coordinate position (Xa″, Ya″, Za″). Thus, compensation is performed using the translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) to place the tool head at a position indicated by dotted line in FIG. 11. As a result, the tool end point vector Tp on the table coordinate system Sta (Xa, Ya, Za) is brought to coincide with the actual tool end point vector Tpa on the actual table coordinate system Sta″ (Xa″, Ya″, Za″). This indicates that the tool end point position as seen from the actual table or the workpiece is moved to the accurate position” (¶60)… “The translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) thus obtained is added to the command linear axis position Pml(Pmx, Pmy, Pmz) to thereby determine a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′). The linear X-, Y- and Z-axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′), and the rotary B- and C-axes are driven to attain the command position, whereby the tool end point position can be moved to the accurate position.” (¶59)];
	“(b) activating a tilted work plane (TWP);” [See the system activates tilted work plane such that error compensation operation for the tool tip based on the tilted plane   is activated(e.g.; see the tilted work planes Sta′ (Xa′, Ya′, Za′) and Sta (Xa″, Ya″, Za″) as shown in figure 11): “a table coordinate system Sta (Xa, Ya, Za) having the origin thereof coincident with the table rotation center. As illustrated, due to a linear axis-dependent translational error and a linear axis-dependent rotational error, the table coordinate system Sta is shifted to a coordinate system Sta′ (Xa′, Ya′, Za′), which is further shifted to a coordinate system Sta (Xa″, Ya″, Za″) due to a rotary axis-dependent translational error and a rotary axis-dependent rotational error.” (¶89)];
shifting the control point to the tip of the aggregate tool using a tool length compensation;” [See as described above the control point is shifted to the tip of the tool, where shifting/moving (e.g.; compensating) is performed using tool length compensation (e.g.; translational/rotational compensation amount Δ3D that is used for shifting the machining point to an accurate position as described above is derived using tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′)): “Based on the tool length compensation vector T(Tx, Ty, Tz) and the actual tool length compensation vector T′(Tx′, Ty′, Tz′) derived from equation (1) or (2), a translational/rotational compensation amount Δ3D (Δ3Dx, Δ3Dy, Δ3Dz) for use in correcting the tool end point to an accurate position” (¶58)];	“(d) implement an activity on the CNC machine using the shifted control point and the C- axis rotation of the aggregate tool.” [See figure 7; the system implements an activity of CNC machine using the shifted control point and C-axis rotation of the tool head (e.g.; executing machining control such that controlling servo motors to control axis movements using the shifted control point as described above that is achieved by adding tool length compensation vector T(Tx, Ty, Tz) at block 2 and applying a translational/rotational compensation at block 5 and using C-axis tool head rotation at block 4c as sown in in figure 7 and as described above): “FIG. 7” “a numerical controller of this invention that controls a five-axis machining apparatus. The numerical controller” “is for handling a tool length compensation command.” “adds a tool length compensation vector T(Tx, Ty, Tz) to a command tool end point position attained by the analysis, thereby determining a linear axis machine coordinate position to which the tool length compensation vector has been added.” (¶81)… “Acceleration/deceleration processing is implemented thereon by acceleration/deceleration processing units 4 x, 4 y, 4 z, 4 b(a), and 4 c for the respective axes (X-, Y-, Z-, B- (or A-), and C-axes).” “compensation means 5 adds a translational/rotational compensation amount determined” “to the acceleration/deceleration-processed command linear axis position Pml(Pmx, Pmy, Pmz), thereby determining a modified linear axis position Pml′(Pmx′, Pmy′, Pmz′).” (¶82)… “Then, servomotors 6 x, 6 y, 6 z, 6 b(a), 6 c of the respective axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′) on the linear X-, Y- and Z-axes” (¶83)].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3, 7-8, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki, and further in view of Pien (US20200133231A1) [hereinafter Pien].
Claim 2:
	Regarding claim 2, Otsuki discloses all the elements of claim 1, but doesn’t explicitly disclose, “the activating the TWP comprises using a special machine control code.”
	However, Pien discloses, “the activating the TWP comprises using a special machine control code.” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)]	
[Pien: “machining programs of machining multiple tilted planes directly generated by the machine tool without relying on external CAD/CAM systems.” (¶22)].

Claim 3:
	Regarding claim 3, Otsuki and Pien disclose all the elements of claims 1-2, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G68.2”
	However, Pien discloses, “the special machine control code is g-code G68.2” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Pien with the method taught by Otsuki and Pien as discussed above in claim 2. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 2.

Claim 7:
	Regarding claim 7, Otsuki discloses all the elements of claim 6, but doesn’t explicitly disclose, “the activating the TWP comprises using a special machine control code.”
	However, Pien discloses, “the activating the TWP comprises using a special machine control code.” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)]	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of activating tilted workpiece plane using a special machining code G68.2 taught by Pien with the system taught by Otsuki as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to have the advantage of directly generating machining programs of machining multiple tilted planes without relying on external CAD/CAM systems [Pien: “machining programs of machining multiple tilted planes directly generated by the machine tool without relying on external CAD/CAM systems.” (¶22)].

Claim 8:
	Regarding claim 8, Otsuki and Pien disclose all the elements of claims 6-7, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G68.2”
	However, Pien discloses, “the special machine control code is g-code G68.2” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Pien with the system taught by Otsuki and Pien as discussed above in claim 7. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 7.




Claim 12:
	Regarding claim 12, Otsuki discloses all the elements of claim 11, but doesn’t explicitly disclose, “the activating the TWP comprises using a special machine control code.”
	However, Pien discloses, “the activating the TWP comprises using a special machine control code.” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)]	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of activating tilted workpiece plane using a special machining code G68.2 taught by Pien with the system taught by Otsuki as discussed above. A person of ordinary skill in the machining tool [Pien: “machining programs of machining multiple tilted planes directly generated by the machine tool without relying on external CAD/CAM systems.” (¶22)].

Claim 13:
	Regarding claim 13, Otsuki and Pien disclose all the elements of claims 11-12, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G68.2”
	However, Pien discloses, “the special machine control code is g-code G68.2” [See activating tilted workpiece plane using a special machining code G68.2: “as shown in FIG. 5, suppose that the relative relationship between the first reference plane 40 and the second reference plane 41 can be obtained through describing the second reference plane 41 relative to the first reference plane 40 on a sequence of rotation around a Z-axis, a new X-axis and a new Z-axis. And then the second reference plane 41 can be described in terms of the features of the first reference plane 40 just through the combination of three angles I, J, K of Z1-axis, the new X-axis and the new Z-axis as well as three translations on X, Y, and Z. In the present embodiment, when G code is programming, this type of representation is usually expressed in the form of a tilted working plane command “G68.2 X_Y_Z_I_J_K_” (see FIG. 7). This means any subsequent command on each axis is executed as the new coordinate system assigned by the tilted working plane command used by the CNC system of the machine tool 10.” (¶99)].
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of Pien with the system taught by Otsuki and Pien as discussed above in claim 12. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 12.

Claim(s) 4-5, 9-10, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuki, and further in view of SHIBATA et al. (US20030120376A1) [hereinafter SHIBATA].
Claim 4:
	Regarding claim 4, Otsuki discloses all the elements of claim 1, but doesn’t explicitly disclose, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.”
	However, SHIBATA discloses, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of shifting control point to a tip of the tool using a special code G43 that includes tool length compensation taught by SHIBATA with the method taught by Otsuki as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to precisely control a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length [SHIBATA: “provide a numerical controller capable of precisely controlling a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length.” (¶20)].

Claim 5:
	Regarding claim 5, Otsuki and SHIBATA disclose all the elements of claims 1 and 4, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G43.”
	However, SHIBATA discloses, “the special machine control code is g-code G43.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of SHIBATA with the method taught by Otsuki and SHIBATA as discussed above in claim 4. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 4.

Claim 9:
	Regarding claim 9, Otsuki discloses all the elements of claim 6, but doesn’t explicitly disclose, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.”
	However, SHIBATA discloses, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of shifting control point to a tip of the tool using a special code G43 that includes tool length compensation taught by SHIBATA with the system taught by Otsuki as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to precisely control a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length [SHIBATA: “provide a numerical controller capable of precisely controlling a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length.” (¶20)].
Claim 10:
	Regarding claim 10, Otsuki and SHIBATA disclose all the elements of claims 6 and 9, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G43.”
	However, SHIBATA discloses, “the special machine control code is g-code G43.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of SHIBATA with the system taught by Otsuki and SHIBATA as discussed above in claim 9. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 9.

Claim 14:
	Regarding claim 14, Otsuki discloses all the elements of claim 11, but doesn’t explicitly disclose, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.”
	However, SHIBATA discloses, “the shifting the control point to the tip of the aggregate tool using  the tool length compensation comprises using a special machine control code.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the capability of shifting control point to a tip of the tool using a special code G43 that includes tool length compensation taught by SHIBATA with the system taught by Otsuki as discussed above. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination in order to precisely control a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length [SHIBATA: “provide a numerical controller capable of precisely controlling a machine tool having an axis for turning a table with a simple machining program and easily coping with variation of a tool length.” (¶20)].


Claim 15:
	Regarding claim 15, Otsuki and SHIBATA disclose all the elements of claims 11 and 14, but Otsuki doesn’t explicitly disclose, “the special machine control code is g-code G43.”
	However, SHIBATA discloses, “the special machine control code is g-code G43.” [See the system uses a special code G43 that includes tool length compensation to shift control point to a tip of the tool (e.g.; shift the machining point such as the tool center point using special machining control code G43.4 that includes length compensation amount H): “When the command “G43.4” for starting the tool center point control is read, the position (Xs, Ys, Zs) of the tool center point Tp for the start of machining in the workpiece coordinate system ΣW is obtained based on the present position (Xm, Ym, Zm) of the controlled point P, the angular position Am of A-axis, the angular position of the C-axis and the tool length compensation amount H by executing the arithmetic operation according to the equation (Step S 1).” (¶121)… “The code “G43.4” is a command for starting the control of the tool center point Tp and thereinafter a path of motion of the tool center point Tp is designated by the program to the end of the control. The machining start position (Xs, Ys, Zs) of the tool center point Tp is obtained based on the present position of the controlled point P, the orientation (Am, Cm) of the tool and the tool length compensation amount H. In the case where the present position of the controlled point P is (200.0, 350.0, 186.603), the orientation of the tool is (A 60.0, C 30.0) and the tool length correction amount H=100.0, the position (Xs, Ys, Zs)=(200.0, 350.0, 186.603) of the tool center point Tp is obtained according to the above-mentioned equations” (¶95)].	
	Therefore, it would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to have combined the above described teachings of SHIBATA with the system taught by Otsuki and SHIBATA as discussed above in claim 14. A person of ordinary skill in the machining tool control system field would have been motivated to make such combination for the same reasons as described above in claim 14.
Response to Arguments
Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.
Applicant responds
(a)	Claim Rejections - 35 USC § 102 and 103
	Otsuka discloses a numerical controller for controlling a five-axis machining apparatus.
	In fact, nowhere does Otsuki teach or suggest using an aggregate or programming a machine to use an aggregate at all.
	Therefore, neither Otsuki nor any of the other cited references anticipate or render obvious independent claims 1, 6, or 9, or any of the claims depending respectively therefrom. Reconsideration and allowance of all pending claims are therefore respectfully requested.

(Pages: 7-8)

With respect to (a) above, Examiner appreciates the interpretative description given by Applicant in response. 
	In response to applicant's argument that “nowhere does Otsuki teach or suggest using an aggregate or programming a machine to use an aggregate at all”, a recitation of the intended use of the claimed invention must result in a structural 
	In broadest reasonable interpretation, applicant’s claims describe programing and control of a machining tool driven by CNC machine to allow machining at different orientations. As described in the previous and current office action, Otsuki clearly teaches all the limitation of the claims and machining tool. For example, Otsuki describes in ¶59, “the linear X-, Y- and Z-axes are driven to attain the modified linear axis position Pml′(Pmx′, Pmy′, Pmz′), and the rotary B- and C-axes are driven to attain the command position, whereby the tool end point position can be moved to the accurate position.”
Applicant’s arguments are fully considered, but for the above described reasons, they are not persuasive; therefore, in view of the references as presented in the previous office action, claims 1, 6, and 11 stand rejected under 35 USC 102, and claims 2-5, 7-10, and 12-15 stand rejected under 35 USC 103.
Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed in the PTO-892 Notice of Reference Cited document.
US20140005823A1 - Numerical controller having a tool posture control function for multi-axis machining machines:
	Provide a numerical controller having a tool posture control function for multi-axis machining machines that enables machining while varying smoothly a tool with a smooth tool center point pathway, a smooth tool direction pathway (pathway of the tip of 

US20110234142A1 - Numerical controller controlling five-axis machining tool:
	A numerical controller for controlling a five-axis machining tool that machines a workpiece mounted on a table using three linear axes and two rotary axes. Obtain an axis-dependent translational compensation amount and an axis-dependent rotational compensation amount on the basis of a commanded axis position; obtain a translational compensation amount from the axis-dependent translational compensation amount; obtain a rotational compensation amount from the axis-dependent rotational compensation amount; add the translational compensation amount to a command linear axis position and adds the rotational compensation amount to a command rotary axis position; and drive the three linear axes and the two rotary axes to positions obtained by the compensation amount adding unit (¶9).

US20130060373A1 - Numerical controller with workpiece setting error compensation unit for multi-axis machine tool:
	Calculating compensated linear axis positions of the three linear axes and compensated rotating axis positions of the three rotating axes from the compensated tool position and direction calculated. The three linear axes and three rotating axes are 

US20190271965A1 - Numerical controller and numerical control method:
	Analyze a machining program and extract a rotation angle of a coordinate system specified in the machining program. Transform a coordinate value in the machining program into a coordinate value in a coordinate system of a machine tool to be controlled on a basis of polarity information created on a basis of at least one of a movement direction and a rotation direction of an axis of the machine tool, and the rotation angle (¶7).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/M.S./
Examiner
Art Unit 2116



/KENNETH M LO/Supervisory Patent Examiner, Art Unit 2116